DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment/Request for Reconsideration-After Non-Final Rejection filed 06/06/2022 has been entered. Applicant’s arguments filed 06/06/2022 have been fully considered and found persuasive. Consequently, the rejections under 35 U.S.C. 103 over TAJIMA et al. (US 2016/0288366 A1) in view of Noguchi (US 20050069675 A1) set forth on the Non-Final Office Action mailed 03/18/2022 have been withdrawn.
Claim Status
	Claims 1 – 3 remain pending
	Claim 1 is amended

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. This is the PTO requested notification of receipt and consideration of all  the references cited in the Information Disclosure Statements filed on September 3, 2020 (see p. 4, ¶2 of Applicant’s Remarks/Arguments filed 06/06/2020).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Peter Nowak on September 1, 2022.

The application has been amended as follows: 
Claim 1, line 10 is amended as follows:
“a forming step of extruding a forming material prepared in the kneading step into a honeycomb structure”

Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by TAJIMA et al. (US 2016/0288366 A1), Tajima et al. (US 2016/0288367 A1) and Noguchi (US 2005/0069675 A1).

The prior art of record – taken apart or in combination – fails to anticipate and/or render as obvious, neither provides teaching, suggestions or motivations to one of ordinary skill
in the art of a manufacturing method of a honeycomb structure, comprising all the limitations of amended claim 1, as filed.

TAJIMA et al. (US’366), teaches a manufacturing method for manufacturing a ceramic formed body, and apparatuses for manufacturing a ceramic formed body, which is configured as a honeycomb structure (see US’366 at [0003]-[0006]). US’366 manufacturing method includes: a dry mixing step of dry mixing a raw material by batch processing; a wet mixing step of adding liquid to a dry mixture obtained at the dry mixing step by continuous processing, the liquid including at least one type of water, surfactant, lubricant and plasticizer, while wet mixing; a kneading step of kneading a wet mixture obtained at the wet mixing step; and a forming step of extruding a kneaded mixture (forming raw material) obtained at the kneading step to make a ceramic formed body. [Abstract]. 
However,  the instant application is distinguishable over US’366. US’366  requires the wet mixing step of the inventive manufacturing method to be performed by continuous processing (i.e., a continuous treatment) (see US’366, Abstract, [0015] and [0029] and Fig. 1); since US’366 discloses that performing the wet mixing step by a batch treatment produces variations in bulk density between batches of the wet mixture, which adversely affects the manufacturing and properties of the honeycomb formed body (see US’366 at [0011]-[00 13]).

TAJIMA et al. (US’367), teaches a manufacturing method for manufacturing a ceramic formed body and apparatuses for manufacturing a ceramic formed body, which is configured as a honeycomb structure (see US’367 at [0003]-[0006]). US’367 manufacturing method includes: a dry mixing step of dry mixing a raw material by batch processing; a wet mixing step of adding liquid to a dry mixture obtained at the dry mixing step, the liquid including at least one type of water, surfactant, lubricant and plasticizer, while wet mixing; a kneading step of kneading a wet mixture obtained at the wet mixing step, wherein in the kneading step, the liquid is further added during kneading of the wet mixture; and a forming step of extruding a kneaded mixture (forming raw material) obtained at the kneading step to make a ceramic formed body. [Abstract]. 
However, the instant application is distinguishable over US’367. US’367 manufacturing method of a honeycomb structure is silent to a step, wherein in the dry mixing step, a used forming material passed through the forming step is added as a part of the raw material, to perform dry mixing. 

Noguchi teaches a method for producing a honeycomb structure, wherein a recycled raw material, recycled from a recovered material which is produced in the course of production of a honeycomb structure, is reused and incorporated as a part of a starting material (see Noguchi at [0012]). Noguchi discloses that a starting raw material was prepared by adding 30% by weight of the recycled raw material to 70% by weight of a cordierite raw material, and a binder was added to the resulting starting raw material; mixed for 3 minutes, followed by mixing for 3 minutes by a plowshare mixer, adding water by spraying, mixing for 3 minutes and kneading by a sigma type kneader for 60 minutes to obtain a clay (see Noguchi at [0027]).
However, the instant application is distinguishable over Noguchi. Noguchi fails to teach or suggest, and/or render as obvious, a manufacturing method of a honeycomb structure, wherein the kneading step includes further adding a liquid in the process of kneading the wet mixture, as claimed in the instant application claim 1.

Therefore, amended claim 1 is considered novel and non-obvious; consequently, allowable over the prior art of record. Dependent claims 2 – 3 are allowed based on their dependency from allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712